Citation Nr: 1400946	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.   

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a hypertension disorder.

7.  Entitlement to service connection for residuals of frostbite to the hands.  

8.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

9.  Entitlement to an initial compensable disability rating for bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1965 to September 1968 and from June 1979 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran submitted additional private medical evidence.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a neck (cervical spine) disorder may have been raised by the record, but has not been properly adjudicated by the RO.  See e.g., April 2013 hearing testimony at page 37.  Therefore, the Board does not have jurisdiction over the neck (cervical spine) issue, and it is referred to the RO to clarify whether the Veteran intends to file a claim for service connection for a neck disorder.
 
The issues of entitlement to service connection for a low back disorder, a bilateral shoulder disorder, a bilateral knee disorder, a headache disorder, hypertension, and residuals of frostbite to the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC



FINDINGS OF FACT

1.  At the April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to nonservice-connected pension benefits.   

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

3.  At worst, the Veteran has Level II hearing loss in the right ear and Level III hearing loss in the left ear. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for an initial rating greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

For the increased rating issues for bilateral hearing loss and tinnitus being denied, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter sent from the RO to the Veteran dated in May 2009.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his original service connection and subsequent higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the May 2009 VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issues arise from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss and tinnitus in a November 2009 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In summary, the Veteran has received all required notice in this case for his increased initial rating claims, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Neither the Veteran nor his representative has alleged otherwise.

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, and argument from his representative.  None of the private evidence the Veteran submitted is relevant to the hearing loss and tinnitus issues being denied herein.  The Veteran has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.  The additional VA and private medical evidence that he identified is only relevant to the service connection claims being remanded below.

The Veteran was also afforded VA audiology examinations in October 2009 and February 2012 in connection with his claim for increased evaluations for his service-connected bilateral hearing loss and tinnitus.  The Board finds that these VA examinations obtained are adequate, as they fully address the rating criteria that are relevant to rating the disabilities in this case.  Although the February 2012 VA examiner did not review the claims file, the examination is still adequate.  A lack of review of a VA claims file does not necessarily render a medical opinion incompetent.  Gardin v. Shinseki, 613 F.3d 1374, 1377-79 (Fed. Cir. 2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the February 2012 VA examiner considered the Veteran's complaints regarding the functional impact of his disability and provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Although the Veteran stated that the February 2012 VA examination was inaccurate because of interference from his tinnitus symptoms and his alleged guessing of audio tones, the Board finds that the February 2012 VA examination was fully adequate.  See 38 C.F.R. § 4.2.  The February 2012 VA examiner specifically noted that "[t]est results are valid for rating purposes," and that the "[u]se of the speech discrimination score is appropriate for this Veteran."  The VA examiner did not identify anything usual in the test results.  Moreover, the Veteran's puretone threshold testing and speech discrimination scores at the February 2012 VA examination are similar and consistent with the earlier findings of the October 2009 VA audiology examiner.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, both VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here in terms of addressing functional loss.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in February 2012.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. Thus, there is adequate medical evidence of record to make a determination in this case for the increased rating issues on appeal.  

With regard to the April 2013 hearing for the increased rating issues, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the undersigned Veterans Law Judge, the Veteran, and the representative outlined the increased rating issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific bilateral hearing loss and tinnitus symptomatology was discussed in detail by the parties at that hearing.  For the tinnitus issue, the Veteran stated that he wanted separate 10 percent ratings for his tinnitus in both ears, if legally possible.  See hearing testimony at pages 3-4.  For the hearing loss issue, the Veteran stated that he wanted a new VA examination to rate his hearing loss, in terms of identifying potential favorable outstanding medical evidence.  He asserted that, at the earlier February 2012 VA audiology examination, he guessed at audio tones when being tested, such that the examination was not accurate or adequate.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims, and the actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the bilateral hearing loss and tinnitus issues.  Hence, there is no error or issue that precludes the Board from addressing the merits of these issues.  

Dismissal of Pension Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal of an appeal may be made on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.  See hearing testimony at page 2.  Hence, with regard to the issue of entitlement to nonservice-connected pension benefits, there remain no allegations of errors of fact or law for appellate consideration for this particular issue.  Accordingly, the Board does not have jurisdiction to review that part of the appeal, and it is dismissed.


Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has appealed the November 2009 rating decision that granted service connection for bilateral hearing loss and tinnitus.  This could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his bilateral hearing loss and tinnitus disabilities have been more severe than at others.  Id.  


Analysis - Increased Rating for Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  The 10 percent rating has been in effect since April 20, 2009, which was the date on which the original service connection claim was received.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2013).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2013) 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a Veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran credibly reports "constant" tinnitus in both ears, which is disruptive to understanding others during conversations and sometimes keeps him awake at night.  See April 2013 hearing testimony at pages 3-4; VA audiology examinations dated in October 2009 and February 2012.  Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus disability, as his symptoms have remained consistent throughout the entire appeal period and he has been in receipt of the maximum 10 percent during the whole time period.  Fenderson, 12 Vet. App. at 126.  
	

Analysis - Increased Rating for Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The zero percent rating has been in effect since April 20, 2009, which is the date on which the original service connection claim was received.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation compensable for his bilateral hearing loss.  

The Veteran filed his initial service connection claim for bilateral hearing loss in April 2009.  He has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable rating.  He has described increased difficulty in understanding and hearing people speak during conversations.  

In connection with his service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in October 2009.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
30
35
40
LEFT
40
45
45
65

The pure tone threshold average was 33 decibels in the right ear and 49 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 80 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded another VA audiology examination in February 2012.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
20
30
45
LEFT
25
30
60
60

The pure tone threshold average was 29 decibels in the right ear and 44 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 80 percent in the left ear.    

These audiometric findings equate to Level II hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Thus, both VA examinations have resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period.  

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss and tinnitus reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing, understanding speech, and constant ringing in both ears.  As discussed above, there are higher ratings available under the diagnostic code for hearing loss, but the Veteran's disability is not productive of such impairment.

The weight of the evidence also does not show that there is marked interference with employment.  The Veteran is currently 69 years of age.  He worked as a counselor from 1992 to 2007, when he retired.  See August 2010 VA psychological examination.  The Veteran has indicated that his hearing loss and tinnitus requires asking others to repeat themselves frequently in a work setting or with activities of daily living.  See February 2012 VA audiology examination.  However, the evidence, including his lay statements, does not suggest that he stopped working due to his service-connected hearing loss or tinnitus in 2007.  There is also no specific indication that he missed any time from work due to his hearing loss or tinnitus.  In fact, the Veteran recently testified that his hearing loss does not affect his current part-time job, as accommodations are made.  See testimony at pages 8-9.  The Board also notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  Therefore, the Veteran's hearing loss and tinnitus do not rise to the level of "marked interference with employment" to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss and tinnitus, to suggest that he is not adequately compensated for his disability by the Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Indeed, there is no allegation or evidence of inpatient treatment for bilateral hearing loss or tinnitus.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss and tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal for the issue of whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits is dismissed.

An initial rating greater than 10 percent for tinnitus is denied. 

An initial compensable rating for bilateral hearing loss is denied. 


REMAND

The Board finds that additional development is required for the issues of service connection for a low back disorder, a bilateral shoulder disorder, a bilateral knee disorder, a headache disorder, hypertension, and residuals of frostbite to the hands.

First, the Board notes that the claims file, including Virtual VA, does not contain any VA treatment records dated since July 2010 in the Oklahoma VA Health Care System.  The Veteran has reported treatment for his shoulders and low back, as well as X-rays performed, at the VA Outpatient Clinics in Ft. Sill and Lawton, Oklahoma.  See hearing testimony at pages 41, 43.  He also stated that he had X-rays performed on his right leg at the VA Medical Center (VAMC) in Oklahoma City.  See hearing testimony at page 42.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).   Therefore, on remand, the RO/AMC should attempt to secure any outstanding VA treatment records dated since July 2010 pertaining to these issues.    

Second, the Veteran testified that he had a complete set of X-rays performed at the Reynolds Army Hospital in Fort Sill, Oklahoma, dated in 2012 or 2013.  See testimony at pages 41-42.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain, including military hospital records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the RO/AMC should attempt to secure any outstanding medical records and X-ray reports from the Reynolds Army Hospital dated in 2012 or 2013.    

Third, the Veteran has stated that he received private medical treatment for his shoulders with Dr. V.L, DO (initials used to protect privacy), at the Southern Plains Medical Center.  He did not provide specific dates of treatment.  See hearing testimony at pages 39-40.  In addition, the Veteran has stated that he received additional treatment with Dr. C., MD., since March 2009 for his knees, shoulder, and hypertension, on a semi-annual basis.  See hearing testimony at pages 24-25, 39-41, 52.  However, these private records are not present in the claims file.  In this regard, VA is required to make reasonable efforts to obtain all "relevant" records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the RO/AMC should contact the Veteran and ask that he complete and return the necessary authorizations (VA Forms 21-4142) for VA to obtain any of these private treatment records.  

Fourth, the RO/AMC should schedule the Veteran for VA examinations and VA medical opinions to determine the etiology of any current headache disorder, frostbite residuals, and hypertension on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the service connection issues are REMANDED for the following action:

1.  The RO/AMC should request VA medical records in the Oklahoma VA Health Care System dated from July 2010 to the present.  The request should include medical treatment records for his shoulders and low back, as well as X-rays performed, at the VA Outpatient Clinics in Ft. Sill and Lawton, Oklahoma.  The request should also include X-rays performed on his right leg at the VAMC in Oklahoma City.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The RO/AMC should request all treatment records and X-ray reports from the Reynolds Army Hospital in Fort Sill, Oklahoma, dated in 2012 and/or 2013.  All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  The RO/AMC should contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain the following:

(a) Private treatment records for his shoulders from Dr. V.L., DO, at the Southern Plains Medical Center.  

(b) Private treatment records for his knees, shoulder, and hypertension disorders, on a semi-annual basis from Dr. C., MD., dated since March 2009.   

The Veteran must adequately identify the providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, then the RO/AMC should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

4.  After securing the above VA treatment records, federal hospital records, and any private medical evidence, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any current headache disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including head X-rays if necessary.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current headache disorders.  The examiner should opine as to whether it is at least as likely as not that a current headache disorder began during service or is related to any incident of service, to include his numerous incidents of in-service treatment for headaches and his in-service head injuries.

In making this determination, the examiner should consider the Veteran's hearing testimony that he still experiences headaches, but not as frequently as he did during service.  He has reported two in-service injuries when he was struck on the head by the hatch of vehicle, while wearing a helmet.   These injuries allegedly occurred at Fort Irwin, California, in 1980 and in Germany.  He has stated that he did not report these injuries in sick call because there was pressure in the military not to complain about injuries.  However, at a July 1984 Report of Medical History, the Veteran did mention that he had a history of a head injury during service.  Therefore, assume the Veteran is credible in his assertions of sustaining these in-service head injuries.     

Service treatment records document the following incidents of in-service treatment for headaches: February 1980 (headaches behind the eyes for the last two months); December 1980 (headaches associated with a upper respiratory infection/cold); October 1981 (two instances of treatment for headaches at eye examinations, with a diagnosis of myopia); March 1982 (headaches twice in a week due to plugged ears); February 1983 (headaches for two weeks associated with a head cold); March 1983 (headaches associated with head congestion); August 1988 (headaches reported at an eye consult); and June 1990 (headaches reported at an eye examination).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After securing the above VA treatment records, federal hospital records, and any private medical evidence, the RO/AMC should afford the Veteran a VA to determine the nature and etiology of any current residuals of frostbite to the hands.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current residual cold-weather disorders, in particular to the hands.  The examiner should opine whether it is at least as likely as not that the Veteran has a current residual cold-weather disorder to the hands that began during service or is related to any incident of service, to include the Veteran's history of frostbite exposure during cold weather while in service.  

In making this determination, the examiner should consider the Veteran credible in describing cold-weather injuries sustained during service in Fort Riley, Kansas, and in Germany during service.  He is credible in describing symptoms of numbness, pain, color changes, and tingling in his hands during service.  The question is whether there is any probative evidence he has a current \ residual disorder to his hands or any other body part he identifies.  Notably, an April 2008 private electromyography (EMG) report for the right upper extremity is already of record.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After securing the above VA treatment records, federal hospital records, and any private medical evidence, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any current hypertension disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state whether it is at least as likely as not any current hypertension began during service or is otherwise causally or etiologically related thereto.  

In rendering this opinion, the examiner should address the one elevated blood pressure reading (158/90) during service after a November 1984 exercise test.  The Veteran's service treatment records do not reveal any specific treatment or diagnosis for hypertension.  The examiner should also address the Veteran's history of smoking (noted in service) and the significance (if any) of when the Veteran reported chest pain during service after running.  The VA examiner is advised that the Veteran contends that his hypertension began during service, as he maintains he had several instances of elevated blood pressure readings and chest pain during service.  Recent VA examinations have mentioned that, at present, that he currently has hypertension, which is controlled by medication (lisinopril).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

8.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the issues remaining on appeal (service connection for low a back disorder, a bilateral shoulder disorder, a bilateral knee disorder, a headache disorder, hypertension, and residuals of frostbite to the hands), should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


